ALLOWABILITY NOTICE
1.	This Allowability Notice is in response to Applicant’s RCE with Amendments and Remarks filed on 03/01/2022. Claims 23-44 are pending. Claim 23 is currently amended. Claims 1-22 and 45 were previously canceled.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2022 has been entered.

Response to Arguments
4.	Applicant’s arguments, filed 03/01/2022, with respect to the rejection of claims 23-44 under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (JP 2014-197171 A), in view of Nishida et al. (JP 2013-19697 A), have been fully considered and are persuasive.  The prior art rejection of the claims has been withdrawn. 

Allowable Subject Matter

5.	Claims 23-44, as filed on 03/01/2022, are allowed.

6.	The following is an examiner’s statement of reasons for allowance: After extensive search and further consideration, the instant claims are allowable over the closest related references, Fujiwara et al. (JP 2014-197171 A), Nishida et al. (JP 2013-19697 A), and Katagiri (US 2015/0009432 A1), for the detailed reasons presented in Applicant’s Remarks filed on 02/01/2022 and 03/01/2022.
In agreement with Applicant’s arguments, the prior art does not teach, disclose or fairly suggest a photosensitive resin composition comprising electrically conductive particles whose surfaces are coated with a carbon simple substance and/or a carbon compound and an alkali-soluble resin that is a (meth)acrylic acid ester containing one of five specific acid-dissociation groups: (1) tert-butyl group, (2) tert-butoxycarbonyl group, (3) benzyl group, (4) methyladamantyl group, and (5) tetrahydropyranyl group, as required by independent claim 23.
It is noted that (meth)acrylic acid ester alkali-soluble resins containing the five claim specified acid-dissociation groups are known in the prior art. See, for example, Kumon et al. (US 2002/0076649 A1) claims 1 & 5-7 and Takita (US 2011/0229661 A1) at para. [0008-0015, 0038-0039, 0055, 0143-0145]. However, these and other prior art documents found during the Examiner’s additional search either [1] disclose the claimed acid-dissociation groups among a long laundry list of options, of which there is no motivation to pick one of the claim recited five and/or [2] fail to disclose or suggest alkali-soluble resins containing the specifically claimed acid-dissociation group(s) in combination with electrically conductive particles, as would be required to arrive at the claimed photosensitive resin composition. See the originally filed specification at para. [0026-0030] for a discussion of the “acid-dissociation group” claim feature.
There would have been no motivation to one of ordinary skill in the art based upon the disclosures of Fujiwara, Nishida and/or Katagiri to arrive at the claimed photosensitive resin composition as a whole with its required combination of features: (A) coated electrically conductive particles, (B) alkali-soluble resin containing specific acid-dissociation groups, and (C) a metal chelate compound.
One of ordinary skill in the art would not find the instantly claimed composition [claims 23-28], product [claims 31-39 drawn to a “substrate”] and method [claims 29-30 & 40-44 drawn to “methods of producing” different products] limitations to be obvious variants of the prior art teachings and other known photosensitive resin compositions/ substrates on which they are applied and methods of producing electrically conductive patterns by coating a base material with photo-sensitive resin compositions.
In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art. Emphasis above was added by the Examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        June 16, 2022